UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2182



MARYANN LAREMONT-LOPEZ,

                                              Plaintiff - Appellant,

          versus


SOUTHEASTERN TIDEWATER OPPORTUNITY PROJECT,

                                              Defendant - Appellee,


SUANNE LEIGH HARDEE; THOMAS F. HENNESSY,

                                                            Movants.



                            No. 98-2217



MARYANN LAREMONT-LOPEZ,

                                              Plaintiff - Appellee,

          versus


SOUTHEASTERN TIDEWATER OPPORTUNITY PROJECT,

                                              Defendant - Appellant,


SUANNE LEIGH HARDEE; THOMAS F. HENNESSY,

                                                            Movants.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-96-1202-2)


Submitted:   January 21, 1999          Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maryann Laremont-Lopez, Appellant Pro Se. James A. Gorry, III,
John Hume Taylor, Jr., TAYLOR & WALKER, P.C., Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Maryann Laremont-Lopez appeals the district court’s order

denying her motion for rehearing or modification of decision.

Cross-Appellant Southeastern Tidewater Opportunity Project appeals

a portion of the same district court order denying the award of

attorney’s fees.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court. See Laremont-Lopez v.

Southeastern Tidewater Opportunity Project, No. CA-96-1202-2 (E.D.

Va. July 8, 1998).*   We deny Southeastern Tidewater Opportunity

Project’s motion to dismiss the appeal in 98-2182.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked “filed” on
July 7, 1998, the court’s docket discloses that it was entered on
the docket sheet on July 8, 1998.      We accept that date as the
effective date of the district court’s decision pursuant to Fed. R.
Civ. P. 58 and 79(a). See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                3